Per Curiam.
A traveler in a buggy, in the day time, approaches two parallel live tracks of defendant. A freight train, some distance away, is approaching the crossing from the right of the traveler. A fast passenger train, without signal, and in violation of the municipal ordinance, is rushing upon the crossing from the traveler’s left. A flagman is standing at the crossing with a flag in one hand and a stop sign in the other. "While it is unnecessary to decide, in this case in what manner’ a flagman should carry his signals in the face of danger, it is obvious that the symbols of danger were at hand. Moreover, the traveler was apparently watching a freight train approaching from his right, and unfortunately failed and neglected to glance to the left where the passenger train was almost upon him. The rule of liability upon such fact-status warrants and sustains the ruling of the trial judge. Coleman v. R. R., 153 N. C., 322, 69 S. E., 129; Harrison v. R. R., 194 N. C., 656, 140 S. E., 598; Godwin v. R. R., 202 N. C., 1; Tart v. R. R., 202 N. C., 52.
Affirmed.